[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                   FILED
                                                            U.S. COURT OF APPEALS
                                No. 08-14760                  ELEVENTH CIRCUIT
                                                                 MARCH 13, 2009
                            Non-Argument Calendar
                                                               THOMAS K. KAHN
                          ________________________
                                                                    CLERK

                     D. C. Docket No. 06-00161-CV-WCO-2

DANNY CLINE,


                                                                Plaintiff-Appellant,

                                      versus

MICHAEL J. ASTRUE,
Commissioner of Social Security,

                                                               Defendant-Appellee.


                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                (March 13, 2009)

Before TJOFLAT, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

      Danny Cline appeals the district court’s order affirming the Social Security
Administration’s denial of his application for disability insurance benefits and

supplemental security income under 42 U.S.C. § 405(g), and his motion to remand

for consideration of new evidence, as well the district court’s separate order

denying Cline’s motion to alter the judgment.1 After an administrative law judge

denied Cline’s claims, his case was reviewed by the magistrate judge, who issued a

thorough report and recommendation that recommended affirming the

administrative law judge’s denial of benefits to Cline. The district court issued an

order approving and adopting the magistrate judge’s report and recommendation.

We affirm on the basis of the report and recommendation, as adopted by the

district court, to which we add only the following two points for clarification.

       The first one concerns Cline’s claim that the ALJ erred in discounting the

opinion of Cline’s treating doctor, Dr. Hal Silcox. In a May 2003 letter Dr. Silcox

opined that Cline’s condition met the listing requirements for social security

benefits based on back injuries. The ALJ had “good cause” to discount Dr.

Silcox’s opinion because it was inconsistent with Dr. Silcox’s own medical

records. See Phillips v. Barnhart, 357 F.3d 1232, 1240–41 (11th Cir. 2004). One

of the listing requirements relevant to Cline’s disability claim is that the injured


       1
         The district court did not abuse its discretion in denying Cline’s motion for remand
because the allegedly newly discovered evidence that supported the motion was not material.
See Ingram v. Comm’r Soc. Sec. Admin., 496 F.3d 1253, 1267 (11th Cir. 2007).


                                                2
person test positive on a “straight leg test,” which is used to assess nerve

compression in the person’s back. Dr. Silcox’s treatment notes do not indicate a

positive straight leg test for Cline. Instead, every time that Dr. Silcox performed a

straight leg test on Cline, the test was negative. Therefore, Dr. Silcox’s opinion

that Cline’s injuries met listing requirements is inconsistent with those medical

records, and the ALJ had good cause to discount that opinion.

      Our second point is that the record does support the ALJ’s determination

that Cline’s testimony was not entirely credible regarding the amount of pain that

he was suffering. “The ALJ determines the disabling nature of pain. If substantial

evidence supports the determination, this court will affirm.” Wilson v. Heckler,

734 F.2d 513, 517 (11th Cir. 1984) (citations omitted). Cline’s pain allegedly

stems from a failed surgery that was intended to fuse two discs in his lower spine.

A failed fusion is known as “pseudoarthrosis.” Cline argues that the ALJ erred in

failing to recognize his pseudoarthrosis as an “objectively determined medical

condition” that “can reasonably be expected to give rise to [his] alleged pain.”

Johns v. Bowen, 821 F.2d 551, 556 (11th Cir. 1987). We disagree. It is true that

Dr. Silcox diagnosed Cline with pseudoarthrosis after x-raying his back in January

2003. However, that diagnosis was not confirmed in later x-rays, including one

taken by another doctor in 2005. Therefore, the evidence regarding whether Cline



                                           3
has pseudoarthrosis is conflicting. In social security disability cases, we have

noted that “choosing between conflicting evidence is a task particularly suited to

the fact finder, and we will not disturb such a determination on appeal.” Landry v.

Heckler, 782 F.2d 1551, 1553 (11th Cir. 1986). Moreover, none of the doctors

treating Cline after his fusion surgery indicated in their treatment notes that Cline

was in the type of pain that he had described during his testimony before the ALJ.

Substantial evidence supports the ALJ’s determination that Cline’s testimony

regarding the severity of his pain was not wholly credible.

      AFFIRMED.




                                           4